DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-9, 13-15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US PG Pub 2009/0009605 to Ortiz (“Ortiz”) in view of US PG Pub 2013/0326575 to Robillard (“Robillard”) and US PG Pub 2016/0057457 to Clements (“Clements”).
Regarding claim 1, “A method comprising: enabling a source device to broadcast a live video stream, over a network, to a plurality of user devices…” reads on the Multiple visual perspectives in video of private and public activities including those in public areas such as entertainment venues captured by cameras located near the activities can be transmitted over data networks to a server where video-related data is processed and recorded for selective display by authorized, remote video display devices (e.g., HDTV, set-top boxes, computers, handheld devices) in wired/wireless communication with the server (abstract) disclosed by Ortiz and represented in Fig. 1.  Ortiz further discloses (¶0040, ¶0042, ¶0043, ¶0050, abstract) that the various users of the handheld devices with video cameras are located throughout the venue, where these users capture live video from different sections and provide to the server over data network which provides it to remote display devices for display as represented in Figs. 1 and 2.
Ortiz meets all the limitations of the claim except “a plurality of user devices of a social media platform.”  However, Robillard discloses (¶0012) that the audience that consume media content stream are associated with social networking site.
As to “providing a video editing interface on the source device to control or edit the live video stream” Robillard discloses (¶0026) that an editing program is used for the editing/selection of highlights by automated or manual process performed by a human editor as represented in Figs. 1, 2, and 4.
As to “creating, based on information received via the video editing interface, a video clip from the live video stream while the live video stream is being broadcasted, the video clip being a segment of the live video stream” Robillard discloses (¶0010, ¶0016-¶0017, ¶0020-¶0022) that the highlight clip is created during playout of a portion of the media content stream provided by the media content provider.  Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the invention to modify Ortiz’s system by providing video editing interface to create video clip as taught by Robillard in order to easily identify the portions/segments of media content that are likely to be most desirable to an audience (¶0002).
Combination of Ortiz and Robillard meets all the limitations of the claim except “transmitting, over the network and while the live video stream is being broadcasted, a message about the video clip to at least one user device associated with a user account that is connected to a user account of the source device in a connection graph.”  However, Clements discloses (¶0014, ¶0029, ¶0034-¶0035, ¶0058) that the LiveFromMe application lets user sends notifications and invitations to users that are in their existing social networks such as friends, family, etc., where the push notification notifies potential recipients of a live video link.  Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the invention to modify Ortiz and Robillard’s systems by transmitting a message about the video clip to a user associated with the account as taught by Clements for using consumer-to-consumer mobile based social live video streaming which can broadcast a video to family/friends (¶0004). 

Regarding claim 7, “The method of claim 1, further comprising: creating a plurality of video clips from the live video stream while the live video stream is being broadcasted, each video clip being a separate segment of the live video stream” Robillard discloses (¶0010, ¶0016-¶0017, ¶0020-¶0022) that the one or more media clips matching to highlight portions are created during playout of a portion of the media content stream provided by the media content provider.  

Regarding claim 8, “The method of claim 1, wherein the information received via the video editing interface includes a timestamp of the live video stream” Robillard discloses (¶0017, ¶0022-¶0024) that the media content stream includes time information such as start time, event time, and end time as represented in Fig. 3.

Regarding claim 9, see rejection similar to claim 1.

Regarding claim 13, see rejection similar to claim 7.

Regarding claim 14, “The apparatus of claim 13, wherein the executable instructions include instructions that when executed by the at least one processor cause the at least one processor to: transmit, over the network and while the live video stream is being broadcasted, a first message about the first video clip to one or more user devices associated with the user accounts that are connected to the user account of the source device in the connection graph; and transmit, over the network and while the live video stream is being broadcasted, a second message about the second video clip to the one or more user devices associated with the user accounts that are connected to the user account of the source device in the connection graph, the second message being transmitted after the first message” Clements discloses (¶0014, ¶0029, ¶0034-¶0035, ¶0058) that the LiveFromMe application lets user sends notifications and invitations to users that are in their existing social networks such as friends, family, etc., where the push notification notifies potential recipients of a live video link; livefromme app that provides media content invites friends and family from existing social media accounts by sending notifications and invitations to twitter users and Facebook users; (¶0030) some broadcasts from Livefromme app is private which is available to friends/family invitee only (first message) whereas other broadcasts information is available to all users (second message).

Regarding claim 15, see rejection similar to claim 1.

Regarding claim 20, see rejection similar to claim 7.

Claims 2-4, 10-11, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ortiz in view of Robillard and Clements as applied to claim 1 above, and further in view of US PG Pub 2014/0115621 to Karam (“Karam”) and US PG Pub 2014/0007147 to Anderson (“Anderson”).
Regarding claim 2, combination of Ortiz, Robillard, and Clements meets all the limitations of the claim except “The method of claim 1, further comprising: receiving information about an engagement with the live video stream from a first user device, the information about the engagement including a time of a user gesture that is correlated with a frame of the live video stream.”  However, Karam discloses (¶0026) that the user provided vote (gesture-based feedback signal) is stored in the database as a vote value associated with a single frame, where (¶0036, ¶0037) the votes are submitted by selecting a favorable/thumbs-up icon or unfavorable/thumbs-down icon and the vote value is then associated with a time the vote is input corresponding to the position of the marker on the timeline as represented in Figs. 3A and 3B (elements 315, 320-322); (¶0024, ¶0025, ¶0045) the information about the votes received is stored in the database along with the user ID. Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the invention to modify Ortiz, Robillard, and Clements’ systems by receiving information about engagements including a time of a user gesture associated with a frame as taught by Karam in order to navigate videos to find the most popular segments of a video by providing user rating of videos to complement video with useful information (¶0004).
Combination of Ortiz, Robillard, Clements, and Karam meets all the limitations of the claim except “transmitting an engagement indication about the engagement to a second user device, the engagement indication configured to cause display of an icon on the second user device within a threshold time from the time of the user gesture.”  However, Anderson discloses (¶0021, ¶0023) that the live performance, from the performer device (first/second source device), is provided to multiple viewers (viewing devices) that provide responses/feedback as represented in Fig. 1 (elements 30, 32, 12-16); (¶0012) viewers/audience members reactions/responses/feedback to the performance are captured and presented to the performer and the viewers in near real time; (¶0024, ¶0026) viewers feedback associated with the live performance is provided directly and immediately to other viewer devices, where the presentation of the performance is almost simultaneous with the presentation of the audience response; (¶0016) even with latency, viewers responses are presented within 1-2 seconds. Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the invention to modify Ortiz, Robillard, Clements, and Karam’s systems by providing real-time engagements to devices within a latency period of two seconds or less as taught by Anderson in order to provide instant responses by the audiences to directly correspond with the timing of the performance for excitement and spontaneity (¶0003).

Regarding claim 3, “The method of claim 2, wherein the user gesture includes a tap on a portion of a display screen that includes the live video stream” Karam discloses (¶0026, ¶0033, ¶0036-¶0037) that while the user is viewing a video, users are provided with favorable/unfavorable icons and receive users input as represented in Fig. 3.

Regarding claim 4, “The method of claim 2, wherein the threshold time is two seconds or less” Anderson discloses (¶0021, ¶0023) that the live performance, from the performer device (first/second source device), is provided to multiple viewers (viewing devices) that provide responses/feedback as represented in Fig. 1 (elements 30, 32, 12-16); (¶0012) viewers/audience members reactions/responses/feedback to the performance are captured and presented to the performer and the viewers in near real time; (¶0024, ¶0026) viewers feedback associated with the live performance is provided directly and immediately to other viewer devices, where the presentation of the performance is almost simultaneous with the presentation of the audience response; (¶0016) even with latency, viewers responses are presented within 1-2 seconds.

Regarding claim 10, see rejection similar to claim 2.

Regarding claim 11, see rejection similar to claim 3.

Regarding claim 16, see rejection similar to claims 2 and 3.

Regarding claim 17, see rejection similar to claim 4.

Claims 5-6, 12, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ortiz in view of Robillard, Clements, Karam, and Anderson as applied to claim 2 above, and further in view of US PG Pub 2015/0015690 to Roh (“Roh”).
Regarding claim 5, combination of Ortiz, Robillard, Clements, Karam, and Anderson meets all the limitations of the claim except “The method of claim 2, wherein the icon moves on a display screen of the second user device during a period of time.”  However, Roh discloses (¶0156, ¶0158) that the captured image of the user reaction is reduced and moved away from the center to the corner of the screen after a predetermined time (e.g., 2 seconds). Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the invention to modify Ortiz, Robillard, Clements, Karam, and Anderson’s systems by moving an icon from a first location to a second location on the screen as taught by Roh in order to inform the viewer about the reaction without interrupting video.

Regarding claim 6, “The method of claim 5, wherein the icon disappears from a display screen of the second user device upon expiration of the period of time” Roh discloses (¶0156, ¶0158) that the captured image of the user reaction is reduced and removed/disappeared from the center of the screen to the corner of the screen after a predetermined time (e.g., 2 seconds).

Regarding claim 12, see rejection similar to claims 5 and 6.

Regarding claim 18, see rejection similar to claim 5.

Regarding claim 19, see rejection similar to claim 6.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINKAL R CHOKSHI whose telephone number is (571)270-3317.  The examiner can normally be reached on Monday - Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN T PENDLETON can be reached on (571)272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PINKAL R CHOKSHI/
Primary Examiner, Art Unit 2425